Title: Thomas Jefferson to Lewis A. Pauly, 1 June 1812
From: Jefferson, Thomas
To: Pauly, Lewis A.


          Sir Monticello June 1. 12 
          Having recieved, the last summer a letter from M. de Beauvois, requesting me to befriend a claim he has to an estate in New Kent under his brother in law Piernetz Piernet, held by a mr Lacy under an unexecuted will, the prosecution of which claim he informed me was under your care, I wrote to mr Oster the Consul of France (not knowing your residence) to offer my service in behalf of mr Beauvois, and to make enquiry concerning yourself. he was so kind as to inform me of your address. a letter just now recieved from mr Beauvois, brings this matter again to my attention from which it had by some means escaped, and I take the liberty of asking you what is the present state of the prosecution on behalf of mr Beauvois, and to offer any good offices which I can render towards the obtaining his right. as the claim is in right of his wife the first thing to be enquired is whether M Ruelle her former husband made himself a citizen? she would of course be such if he were. if a citizen, the claim is one of right, to be prosecuted in the ordinary courts of law: if she were not a citizen, her claim becomes one of grace, for which the legislature will be to be petitioned, and the issue will be more doubtful.  mr de Beauvois has given me a state of his claim, & Mr Oster sent me a copy of the pretended will of Piernet and of Radcliffe’s deposition. Accept the assurance of any service I can render in this case, and of my respect.
          
            Th:
            Jefferson
        